DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 10/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1, 3-7, 10-12, 14-17, and 20 are pending.
Claims 2, 8-9, 13, and 18-19 are cancelled.
Claims 1 and 11 are currently amended.

Response to Amendment
The Examiner notes that the limitation “substantially perpendicular” (line 29) of claim 11 has been amended from the previous claim set (filed 12/23/2020) but the proper underlining has not been applied for the word “substantially”. Normally, this would result in a notice of Non-Compliant Amendment with a shortened statutory period of reply but since claim 1 was amended appropriately, the Examiner regards this as a 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120 and 130 (Figure 1). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 11 are objected to due to the following minor informalities:
Regarding claims 1 and 11, the final limitation in each claim: “wherein the plurality of flipped sheets arranged at one face of the case” should be amended to read wherein the plurality of flipped sheets are arranged at one face of the case” for enhanced clarity.
Additionally, the limitations “wherein the rack is straight shape, wherein the rack is straight shape” of each claim should be amended to remove the duplicate phrase and read: “wherein the rack is a straight shape”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 10-12, 14-17, and 20 (all pending claims) are rejected under 35 U.S.C. 112(a)
Regarding claim 1, the limitation “and there is no flipped sheet at other faces of the case” (lines 24-25) is regarded as new matter. The Examiner can find no support for this negative limitation in the Specification of the instant application, either explicit or implicit. Additionally, the phrase “at one face of the case” is extremely broad, as Merriam-Webster dictionary defines “at” as “used as a function word to indicate presence or occurrence in, on or near”. As such, the drawings appear to reasonably show where the flipped sheets #200 are near all sides and faces of the case #100 (see Figs. 1 and 2). As such, the drawings are not considered to be support for this limitation.

Regarding claims 3-7 and 10, the claims are rejected at least based upon their dependency to claim 1, whose defects they inherit.

Regarding claim 11, the limitation “and there is no flipped sheet at other faces of the case” (lines 31-32) is regarded as new matter. The Examiner can find no support for this negative limitation in the Specification of the instant application, either explicit or implicit. Additionally, the phrase “at one face of the case” is extremely broad, as Merriam-Webster dictionary defines “at” as “used as a function word to indicate presence or occurrence in, on or near”. As such, the drawings appear to reasonably show where the flipped sheets #200 are near all sides and faces of the case #100 (see Figs. 1 and 2). As such, the drawings are not considered to be support for this limitation.

 Regarding claims 12, 14-17, and 20, the claims are rejected at least based upon their dependency to claim 11, whose defects they inherit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 10-12, 14-17, and 20 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “and there is no flipped sheet at other faces of the case” is considered to be indefinite claim language in light of the disclosure, since the drawings appear to show where the flipped sheets #200 are near all sides and faces of the case #100 (see Figs. 1 and 2).  In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “where the flipped sheets are proximate to the top of the case”.

Regarding claims 3-7 and 10, the claims are rejected at least based upon their dependency to claim 1, whose defects they inherit.

Regarding claim 11, the limitation “and there is no flipped sheet at other faces of the case” is considered to be indefinite claim language in light of the disclosure, since the drawings appear to show where the flipped sheets #200 are near all sides and faces where the flipped sheets are proximate to the top of the case”.

Regarding claims 12, 14-17, and 20, the claims are rejected at least based upon their dependency to claim 11, whose defects they inherit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Brande (US Pub. 2010/0272921) in view of Sonoda (US Pub. 2013/0276701) and Anderson (US Patent 7,353,636).
Regarding claim 1, Vanden Brande teaches an absorption shielding device ([0029] and Fig. 1, confinement enclosure #5), comprising:
a case (Fig. 3, entirety) having an opening in one face (Fig. 3, top opening filled with slats);
a plurality of flipped sheets ([0035] and Fig. 3, slats #15) arranged parallel to one another in the opening (see Fig. 3), each of the flipped sheets having two side faces opposite to each other (Fig. 3, left and right side surfaces of each slat #15) and a front surface and a back surface opposite to each other (Fig. 3, top and bottom surfaces of each slat #15); and
	a linkage mechanism ([0037]: a device for causing the rotation of the slats is not shown; can comprise motors or jacks that actuate a movable spindle in the support frame #16) provided in the case and connected to each of the flipped sheets ([0037]: movable spindle in support frames #16 connects to slats #15 inside the case), to drive synchronous movement of the flipped sheets, such that the absorption shielding device is switched between an absorbing state and a shielding state ([0047]-[0048]: slats are totally open to allow vapor to pass, totally closed to limit vapor losses); and
	wherein the case comprises a first portion and a second portion on opposite sides of the opening of the case ([0037] and Figs. 3-5, support frames #16 on either side of the slats #15) for covering the linkage mechanism ([0037]: support frames #16 house a middle movable spindle connecting to the slats #15, thus the support frames 
wherein the plurality of flipped sheets arranged at one face of the case (Fig. 3, arranged at the top face of the case; the limitation is not specified as “only” one face), and where the flipped sheets are proximate to the top of the case (see as interpreted above regarding the 112(b) rejection) (Fig. 3, slats #15 located near the top face of the case).

Vanden Brande does not teach wherein each of the flipped sheets has an absorption film being provided on the front surface.
However, Sonoda teaches a shutter plate has an absorption film provided on the front surface (Sonoda – [0113] and Fig. 2, film #7).
Vanden Brande and Sonoda both teach vapor deposition apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the flipped sheets (slats) as taught by Vanden Brande to include a film on the front surface in order to reduce vapor deposition material from contacting the shutter (Sonoda – [0113]-[0116]), which reduces replacement cost and associated time loss (Sonoda – [0132]-[0133]).

Modified Vanden Brande does not teach wherein the linkage mechanism comprises: two gear racks provided parallel to and spaced from each other in the opening; a plurality of gears are provided in pairs, one gear of each pair is provided on 
	However, Anderson teaches wherein a linkage mechanism comprises: two gear racks (Anderson – C4, L9 and Fig. 2, rack subassemblies #32) provided parallel to and spaced from each other in an opening (Anderson – Figs. 1-2, provided vertically parallel to each other across from the opening housing louvers #38); a plurality of gears are provided in pairs (Anderson – C4, L10 and Fig. 2, pinion gears #34 provided in pairs, two for each louver #38), one gear of each pair is provided on each opposite side face of one of the flipped sheet (Anderson – Fig. 2, pinion gear #34 provided adjacent to each side face of each louver #38), and one pair of gears is provided on each of the plurality of flipped sheets (Anderson – Fig. 2, pinion gears #34 provided in pairs, two for each louver #38), every pair of the gears are engaged with the two gear racks (see Fig. 5, gears #34 engaged within rack #32), respectively; and a drive assembly connected to the gear racks (Anderson – C11, L58-C12, L3 and Fig. 29, shutter #310 with slide activator #32) to drive movement of the gear racks, such that the gear racks drive synchronous flipping of the flipped sheets (Anderson – C12, L60-C13, L2: slide activator #312 causes rotational movement of the louvers, tilting the shutter open or closed).
	Modified Vanden Brande and Anderson both teach mechanical operation/construction of a louver assembly, and thus are considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date 

To clarify the record, the claim limitations “absorption shielding”, “to drive synchronous movement of the flipped sheets, such that the absorption shielding device is switched between an absorbing state and a shielding state”, “in the absorbing state, the front surface of each flipped sheet faces outwardly and closes the opening, and in the shielding state, the back surface of each flipped sheet faces outwardly and closes the opening”, “to drive movement of the gear racks, such that the gear racks drive synchronous flipping of the flipped sheets”, and “for covering the gears” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Vanden Brande does not explicitly teach in the absorbing state, the front surface of each flipped sheet faces outwardly and closes the opening, and in the shielding state, the back surface of each flipped sheet faces outwardly and closes the 

Regarding claim 11, Vanden Brande teaches evaporation equipment ([0025] and Fig. 6, top equipment #1 and bottom equipment #2), comprising:
an evaporation chamber ([0025] and Fig. 6, top equipment #1); and
an absorption shielding device ([0029] and Fig. 1, confinement enclosure #5), comprising:
a case (Fig. 3, entirety) having an opening in one face (Fig. 3, top opening filled with slats);
a plurality of flipped sheets ([0035] and Fig. 3, slats #15) arranged parallel to one another in the opening (see Fig. 3), each of the flipped sheets having two side faces opposite to each other (Fig. 3, left and right side surfaces of each slat #15) and a front surface and a back surface opposite to each other (Fig. 3, top and bottom surfaces of each slat #15); and
	a linkage mechanism ([0037]: a device for causing the rotation of the slats is not shown; can comprise motors or jacks that actuate a movable spindle in the support frame #16) provided in the case and connected to each of the flipped sheets ([0037]: movable spindle in support frames #16 connects to slats #15 inside the case), to drive synchronous movement of the flipped sheets, such that the absorption shielding device is switched between an absorbing state and a shielding state ([0047]-[0048]: slats are totally open to allow vapor to pass, totally closed to limit vapor losses); and

wherein the plurality of flipped sheets arranged at one face of the case (Fig. 3, arranged at the top face of the case; the limitation is not specified as “only” one face), and where the flipped sheets are proximate to the top of the case (see as interpreted above regarding the 112(b) rejection) (Fig. 3, slats #15 located near the top face of the case).

Vanden Brande does not teach wherein each of the flipped sheets has an absorption film being provided on the front surface.
However, Sonoda teaches a shutter plate has an absorption film provided on the front surface (Sonoda – [0113] and Fig. 2, film #7).
Vanden Brande and Sonoda both teach vapor deposition apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the flipped sheets (slats) as taught by Vanden Brande to include a film on the front surface in order to reduce vapor deposition material from contacting the shutter (Sonoda – [0113]-[0116]), which reduces replacement cost and associated time loss (Sonoda – [0132]-[0133]).

Modified Vanden Brande does not teach wherein the linkage mechanism comprises: two gear racks provided parallel to and spaced from each other in the opening; a plurality of gears are provided in pairs, one gear of each pair is provided on each opposite side face of one of the flipped sheet, and one pair of gears is provided on each of the plurality of flipped sheets, every pair of the gears are engaged with the two gear racks, respectively; nor a drive assembly connected to the gear racks to drive movement of the gear racks, such that the gear racks drive synchronous flipping of the flipped sheets.
	However, Anderson teaches wherein a linkage mechanism comprises: two gear racks (Anderson – C4, L9 and Fig. 2, rack subassemblies #32) provided parallel to and spaced from each other in an opening (Anderson – Figs. 1-2, provided vertically parallel to each other across from the opening housing louvers #38); a plurality of gears are provided in pairs (Anderson – C4, L10 and Fig. 2, pinion gears #34 provided in pairs, two for each louver #38), one gear of each pair is provided on each opposite side face of one of the flipped sheet (Anderson – Fig. 2, pinion gear #34 provided adjacent to each side face of each louver #38), and one pair of gears is provided on each of the plurality of flipped sheets (Anderson – Fig. 2, pinion gears #34 provided in pairs, two for each louver #38), every pair of the gears are engaged with the two gear racks (see Fig. 5, gears #34 engaged within rack #32), respectively; and a drive assembly connected to the gear racks (Anderson – C11, L58-C12, L3 and Fig. 29, shutter #310 with slide activator #32) to drive movement of the gear racks, such that the gear racks drive 
	Modified Vanden Brande and Anderson both teach mechanical operation/construction of a louver assembly, and thus are considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the linking mechanism as taught by modified Vanden Brande with that as taught by Anderson, since Anderson teaches that such a mechanism permits a clutching action of the louver drive assembly so that the timing of all the louvers may be readily adjusted and synchronized, to tilt the louvers open or closed without needing to manually adjust the louvers or utilize a tilt bar (Anderson, C2, L16-27), and to permit mounting/removing of the shutter louvers without further disassembly (Anderson – C1, L45-53).

To clarify the record, the claim limitations “absorption shielding”, “to drive synchronous movement of the flipped sheets, such that the absorption shielding device is switched between an absorbing state and a shielding state”, “in the absorbing state, the front surface of each flipped sheet faces outwardly and closes the opening, and in the shielding state, the back surface of each flipped sheet faces outwardly and closes the opening”, “to drive movement of the gear racks, such that the gear racks drive synchronous flipping of the flipped sheets”, and “for covering the gears” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate 
Modified Vanden Brande does not explicitly teach in the absorbing state, the front surface of each flipped sheet faces outwardly and closes the opening, and in the shielding state, the back surface of each flipped sheet faces outwardly and closes the opening, but would be capable of performing two “closing” operations if the slats were rotated 180 degrees when in a closed state, with the mechanical structure as outlined above.

Claims 3-7, 10, 12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Brande (US Pub. 2010/0272921), Sonoda (US Pub. 2013/0276701), and Anderson (US Patent 7,353,636), as applied to claims 1 and 11 above, and further in view of Browne (US Pub. 2008/0178526).
The limitations of claims 1 and 11 are set forth above.
Regarding claim 3, modified Vanden Brande does not teach wherein the drive assembly comprises: a memory alloy spring sheet connected between the case and one end portion of the gear rack; and a heating device for heating the memory alloy spring sheet; wherein, the heating device selectively heats the memory alloy spring sheet to extend a length of the memory alloy spring sheet, when the heating device stops providing heat, the memory alloy spring sheet returns to an original length, and the memory alloy spring sheet drives movement of the gear racks through expansion and contraction.

Modified Vanden Brande and Browne both teach mechanical operation/construction of a louver assembly, and thus are considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the drive assembly as taught by modified Vanden 

Regarding claim 4, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II). Modified Vanden Brande would be capable of performing the intended use since Browne teaches that the memory shaped alloy can exhibit two-way expansion/contraction memory effects (Browne – [0027]: shape memory alloy may exhibit two-way shape memory behavior).

Regarding claim 5, Vanden Brande modified by Sonoda and Anderson teaches wherein the drive assembly comprises two gear racks (see Anderson – C4, L9 and Fig. 2, rack subassemblies #32, as combined above).

Vanden Brande modified by Sonoda and Anderson does not teach wherein the drive assembly comprises at least two memory alloy spring sheets connected to two gear racks respectively, the heating device simultaneously heats two memory alloy spring sheets, such that temperatures of the two memory alloy spring sheets change synchronously, and thereby the two gear racks move synchronously.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify both of the two drive assemblies as taught by modified Vanden Brande (particularly, Anderson) with the memory alloy actuated assembly as taught by Browne, since Browne teaches such a system is advantageously employed to improve existing louver systems with predetermined, non-adjustable geometry, location, orientation, and stiffness, which allows for adaptation to changing environmental conditions (Browne – [0005]) and to increase energy absorbing properties due to a high damping capacity (Browne – [0050]). 
Further, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.

Regarding claim 6, Vanden Brande modified by Sonoda and Anderson does not teach wherein the memory alloy spring sheet has a sheet-shaped structure or a spiral structure.
However, Browne teaches wherein the memory alloy spring sheet has a sheet-shaped structure or a spiral structure (Browne – [0005]: strip, band, spring, cable, or wire; [0047]: may comprise any cross section such as round, rectangular, etc.).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the drive assembly as taught by modified Vanden Brande with the memory alloy spring sheet as taught by Browne, since Browne teaches such a system is advantageously employed to improve existing louver systems with predetermined, non-adjustable geometry, location, orientation, and stiffness, which allows for adaptation to changing environmental conditions (Browne – [0005]) and to increase energy absorbing properties due to a high damping capacity (Browne – [0050]).

Regarding claim 7, Vanden Brande modified by Sonoda and Anderson does not teach wherein a material of the memory alloy spring sheet is a copper-zinc-aluminum alloy.
However, Browne teaches wherein a material of the memory alloy spring sheet is a copper-zinc-aluminum alloy (Browne – [0028]: alloys can be binary, ternary, or any higher order so long as the alloy composition exhibits a shape memory effect; can comprise copper-zinc or copper-aluminum alloys “and the like”).

Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 10, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II). Modified Vanden Brande teaches the intended use (Vanden Brande – [0036]: slats 15 constitute a type of “venetian blind” that can close off the treatment opening in order to isolate the treatment zone; see also Fig. 4).

Regarding claim 12, Vanden Brande teaches wherein the case of the absorption shielding device is a recess formed in a wall of the evaporation chamber (Vanden Brande – Fig. 4, the case as depicted in Fig. 3 defines a recess, or volume of 

Regarding claim 14, modified Vanden Brande does not teach wherein the drive assembly comprises: a memory alloy spring sheet connected between the case and one end portion of the gear rack; and a heating device for heating the memory alloy spring sheet; wherein, the heating device selectively heats the memory alloy spring sheet to extend a length of the memory alloy spring sheet, when the heating device stops providing heat, the memory alloy spring sheet returns to an original length, and the memory alloy spring sheet drives movement of the gear racks through expansion and contraction.
However, Browne teaches wherein a drive assembly (Browne – [0034] and Figs. 5-6, active material actuated louver system #62) comprises: a memory alloy spring (Browne – [0033] and Figs. 5-6, cable/wire #72) sheet (Browne – [0047]: cable/wire may be formed of an elongated material with a rectangular cross-section; [0005]: can be formed as a strip, band, spring, cable, or wire) connected between a case and one end portion of a gear rack (Browne - [0033] and Figs. 5-6, cable/wire #72 connected to rack #70 and is within a lower portion of a case that comprises system #62); and a heating device for heating the memory alloy spring sheet (Browne – [0034]: wires #72/#76 can be actively or passively actuated; [0057]: shape memory alloy may be activated by any suitable means of temperature change such as heat conduction from a heated element in contact with the shape memory material); wherein, the heating device selectively heats the memory alloy spring sheet (as above, see [0057]) to extend a length of the 
Modified Vanden Brande and Browne both teach mechanical operation/construction of a louver assembly, and thus are considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the drive assembly as taught by modified Vanden Brande with the memory alloy actuated assembly as taught by Browne, since Browne teaches such a system is advantageously employed to improve existing louver systems with predetermined, non-adjustable geometry, location, orientation, and stiffness, which allows for adaptation to changing environmental conditions (Browne – [0005]) and to increase energy absorbing properties due to a high damping capacity (Browne – [0050]).

Regarding claim 15, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II). Modified Vanden Brande would be capable of performing the intended use since Browne teaches that the 

Regarding claim 16, Vanden Brande modified by Sonoda and Anderson teaches wherein the drive assembly comprises two gear racks (see Anderson – C4, L9 and Fig. 2, rack subassemblies #32, as combined above).

Vanden Brande modified by Sonoda and Anderson does not teach wherein the drive assembly comprises at least two memory alloy spring sheets connected to two gear racks respectively, the heating device simultaneously heats two memory alloy spring sheets, such that temperatures of the two memory alloy spring sheets change synchronously, and thereby the two gear racks move synchronously.
However, Browne teaches wherein a drive assembly (Browne – [0034] and Figs. 5-6, active material actuated louver system #62) comprises a memory alloy spring (Browne – [0033] and Figs. 5-6, cable/wire #72) sheet (Browne – [0047]: cable/wire may be formed of an elongated material with a rectangular cross-section; [0005]: can be formed as a strip, band, spring, cable, or wire) connected to a gear rack (Browne - [0033] and Figs. 5-6, cable/wire #72 connected to rack #70 and is within a lower portion of a case that comprises system #62), and the heating device heats the memory alloy spring sheet (Browne – [0034]: wires #72/#76 can be actively or passively actuated; [0057]: shape memory alloy may be activated by any suitable means of temperature change such as heat conduction from a heated element in contact with the shape memory material).

Further, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.

Regarding claim 17, Vanden Brande modified by Sonoda and Anderson does not teach wherein the memory alloy spring sheet has a sheet-shaped structure or a spiral structure.
However, Browne teaches wherein the memory alloy spring sheet has a sheet-shaped structure or a spiral structure (Browne – [0005]: strip, band, spring, cable, or wire; [0047]: may comprise any cross section such as round, rectangular, etc.).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the drive assembly as taught by modified Vanden Brande with the memory alloy spring sheet as taught by Browne, since Browne teaches such a system is advantageously employed to improve existing louver systems with predetermined, non-adjustable geometry, location, orientation, and stiffness, which allows for adaptation to changing environmental conditions (Browne – [0005]) and to 

Regarding claim 20, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II). Modified Vanden Brande teaches the intended use (Vanden Brande – [0036]: slats 15 constitute a type of “venetian blind” that can close off the treatment opening in order to isolate the treatment zone; see also Fig. 4).

Alternatively/additionally, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vanden Brande (US Pub. 2010/0272921), Sonoda (US Pub. 2013/0276701), Anderson (US Patent 7,353,636), and Browne (US Pub. 2008/0178526), as applied to claims 3-6, 10, 12, 14-17, and 20 above, and further in view of Chiodo (US Pub. 2002/0050045).
The limitations of claims 3-6, 10, 12, 14-17, and 20 are set forth above.
Modified Vanden Brande does not explicitly teach wherein a material of the memory alloy spring sheet is a copper-zinc-aluminum alloy (although Browne does teach copper-zinc and copper-aluminum alloys as suitable choices, and teaches ternary alloys, see Browne par. [0028]).
However, Chiodo teaches that zinc-copper-aluminum alloys are conventionally known memory shape alloy materials (Chiodo – [0037]).
.

Response to Arguments
Applicant is thanked for the amended drawings to correct issues of new matter as raised in the previous Office Action. However, Applicant has not addressed the second drawing object relating to the characters #120 and #130 as shown in Fig. 1 but not described in the Specification. For this reason, the Drawings continue to be objected to.

Applicant is thanked for the amendments to claims 1 and 11 to alleviate issues of new matter as raised in the previous Office Action. However, Applicant appears to have introduced a new instance of new matter in each of the above claims. As such, all claims continue to be rejected under section 112(a) as presented herein.

Applicant is thanked for the amendments to claims 1 and 11 to alleviate issues of indefinite claim language as raised in the previous Office Action. However, Applicant appears to have introduced a new instance of indefinite language in each of the above 

Applicant argues that the prior art of record, notably Vanden Brande, does not teach the limitation of amended claims 1 and 11 regarding “the plurality of flipped sheets arranged at one face of the case, and there is no flipped sheet at other faces of the case”. Respectfully, the Examiner disagrees.
Regarding “the plurality of flipped sheets arranged at one face of the case”, the limitation is extremely broad due to the words “arranged at one face” which reasonably covers the interpretation “arranged near one face”, as is taught by Vanden Brande (see rejections of claims 1 and 11 above).
Regarding “there is no flipped sheet at other faces of the case”, the limitation is considered to be indefinite in light of the disclosure, since the word “at” can again be reasonably interpreted as covering “near”, but the instant disclosure (particularly, Figs. 1-2) that the flipped sheets are “near” each of the faces of the case. As interpreted by the Examiner to expedite prosecution, the interpretation “where the flipped sheets are proximate to the top of the case” as offered above is also taught by Vanden Brande.
Additionally, the Applicant has not explained in further detail why Vanden Brande does not teach the above limitations, and remarks simply “Vanden Brande cannot disclose or teach the above-identified limitations”. As such, this argument is not persuasive.

In response to applicant's argument that Anderson is nonanalogous art as it related to Vanden Brande, it has been held that a prior art reference must either be in then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the instant Applicant seeks to assemble an apparatus with two gear racks, wherein the aim is to “drive synchronous flipping of the flipped sheets” (par. [0008] of the instant Specification, as filed). Anderson specifically teaches wherein an advantage of the disclosed apparatus is to permit action of a louver drive assembly “so that the ‘timing’ of all the louvers may be readily adjusted and synchronized” (Anderson, C2, L20-23). As such, Anderson is reasonably pertinent to the particular problem with which the Applicant was concerned, and thus can reasonably be considered as analogous art. As such, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718